DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/3/21 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “leveling agent” in claim 1, and “Co etch accelerating agent” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 10, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2004/0108302 A1).
	Liu discloses an etching composition (CMP composition, [0001]), comprising:
	1) a compound of formula R1-O-N-R2R3 (such as hydroxylamine [0033]);
	2) at least one unsaturated C3 carboxylic acid (such as fumaric acid [0032]);
	3) at least one leveling agent (such as polyethylene imine [0034]); and
	4) water [0036].
	As to claim 2, Liu disclose a pH of 2-11 or most preferably 3-6 [0035], which is within the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  Liu discloses acidic pH ranges are preferred, and thus the range is taught with sufficient specificity.
	As to claims 3, 5, 7-8, see the rejection of claim 1.

As to claims 15-16, Liu discloses to include bases [0031] or acids [0032] to adjust the pH.
As to claim 17, Liu discloses that the bases or acids are optional [0031], [0032], and therefore the composition need not include the cited compounds.
As to claim 19, Liu discloses the composition may include organic solvents such as water soluble alcohols (methanol, ethanol [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2004/0108302 A1).
As to claims 4 and 9, Liu fails to disclose the amount of hydroxylamine.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited amount of hydroxylamine in the composition of Liu in order to optimize the composition for optimal etching properties with respect to a particular material being etched by routine experimentation.  See MPEP 2144.05, II. A.
As to claim 6, Liu fails to disclose the amount of carboxylic acid.  Liu teaches that the acids are used to adjust pH [0032].  Liu teaches acidic pH values are preferred [0035].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited amount of carboxylic acid in the composition of Liu in order to optimize the composition for optimal pH by routine experimentation.  See MPEP 2144.05, II. A.
As to claims 11-13, Liu discloses to include a combination of carboxylic acids such as citric acid, acetic acid, lactic acid [0032].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the cited carboxylic acids in the composition of Liu in order to optimize the pH for best results because Liu teaches to include mixtures of two or more carboxylic acids.  Because the cited carboxylic acids are the same as in the instant invention, they are expected to have the same function of accelerating a cobalt etch.
As to claims 14 and 18, Liu fails to disclose the amount of the cited carboxylic acids.  Liu teaches that the acids are used to adjust pH [0032].  Liu teaches acidic pH values are preferred [0035].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited amount of carboxylic acid in the 
As to claim 20, Liu fails to disclose the amount of organic solvent.  However, the solvent serves the same purpose as in the instant invention of providing a water-alcohol solution. [0036].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited amount of organic solvent in the composition of Liu in order to optimize the composition for optimal solvent properties by routine experimentation.  See MPEP 2144.05, II. A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows compositions with hydroxylamine or sulfur- or nitrogen-containing polymers.  Parson teaches a composition with hydroxylamine [0032] and a polymer of styrene sulfonic acid [0047].  White teaches a cobalt etchant with polymers [0040], [0041] and hydroxylamine [0049].  Adaniya teaches including hydroxylamine to adjust the pH of a composition. [0080].  Ishida teaches a composition with polystyrene sulfonic acid [0067]. Baum et al (WO 2006/138235 A2) is cited to show a cobalt etching composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713